No. 123,406

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  DEBBIE L. GERLACH,
                                      Appellee,

                                            v.

                   CHOICES NETWORK, INC. FISCAL AGENT HCBS and
                           QBE INSURANCE CORPORATION,
                                   Appellants,

                                           and

                        KANSAS WORKERS COMPENSATION FUND,
                                    Appellee.


                             SYLLABUS BY THE COURT

1.
       The burden of proving the invalidity of the agency action rests on the party
asserting such invalidity.


2.
       When an appellant argues that the Workers Compensation Board erroneously
applied the law to undisputed facts, appellate courts exercise de novo review.


3.
       When exercising unlimited review on questions of statutory interpretation, an
appellate court owes no deference to interpretations given to the Workers Compensation
Act by the Workers Compensation Board.




                                            1
4.
       When a statute is plain and unambiguous, an appellate court should not speculate
about the legislative intent behind that clear language, and the appellate court should
refrain from reading something into the statute that is not readily found in its words.


5.
       Under K.S.A. 2016 Supp. 44-523(f)(1), a workers compensation claimant must
move for an extension within three years of filing an application for hearing if the claim
is to survive a proper motion to dismiss. However, any further extensions thereafter are at
the sole discretion of the administrative law judge for good cause shown.


6.
       When a party asks an appellate court to read an unstated statutory purpose into the
clear text of a statute, the appellate court has no authority to disregard the clear text of the
statutory language and to read the unstated statutory purpose into the statute that is not
readily found in the clear text of the statute.


       Appeal from Workers Compensation Board. Opinion filed November 12, 2021. Affirmed.


       Ryan D. Weltz, of Wallace, Saunders, Chartered, of Overland Park, for appellants.


       Jan L. Fisher, of McCullough, Wareheim & LaBunker, of Topeka, for appellee Debbie L.
Gerlach.


       Matthew R. Bergmann, of Frieden & Forbes, LLP, of Topeka, for appellee Kansas Workers
Compensation Fund.


Before ARNOLD-BURGER, C.J., GREEN and BUSER, JJ.




                                                  2
       GREEN, J.: Debbie L. Gerlach filed this workers compensation claim and then
moved to extend the deadline to resolve the claim beyond the three-year statutory
deadline. The administrative law judge (ALJ) granted her extension under K.S.A. 2016
Supp. 44-523(f)(1). After the extended deadline had passed, Gerlach requested another
extension. But Choices Network, Inc. and QBE Insurance Company (Choices Network)
moved to dismiss the claim because the extended deadline had passed. The ALJ denied
the motion to dismiss and proceeded to adjudicate Gerlach's claim. The Workers
Compensation Appeals Board (the Board) affirmed.


       On appeal, Choices Network argues that the ALJ's jurisdiction over the case
lapsed once the extended deadline passed. Gerlach claims that Choices Network asks us
to read into the statute an additional requirement which does not exist in the language of
the statute. Gerlach states that K.S.A. 2016 Supp. 44-523(f)(1) did not require that she
request her second extension before the first extension expired. Because Choices
Network fails to meet its burden to show that the Board's rulings were erroneous, we
affirm. Also, because we are affirming, we need not address Choices Network's
reimbursement for compensation argument.


                                          FACTS

       Sixty-three-year-old Debbie Gerlach tripped and fell on uneven pavement during
the course of her employment as a personal attendant for mentally challenged and
handicapped adults. The injury occurred on November 24, 2014, and the insurer
authorized treatment. On May 4, 2015, Gerlach had an MRI done on her left knee. The
radiologist determined Gerlach suffered an anterior cruciate ligament (ACL) tear. But her
primary care provider charted the injury as a medial meniscus tear. The insurance carrier
did not authorize treatment for either an ACL tear or a medial meniscus tear and
Gerlach's knee went untreated. On May 29, 2015, Gerlach filed an application for hearing
with the Division of Workers Compensation.


                                             3
       Before the statutory deadline of May 29, 2018, Gerlach moved to extend the time
for hearing under K.S.A. 2016 Supp. 44-523(f)(1) because she had not yet reached
maximum medical improvement (MMI). The ALJ issued an agreed order—approved by
the parties—extending the deadline for a regular hearing to November 29, 2018. That
deadline came and went without further action from the parties.


       On March 5, 2019, the ALJ contacted the parties to ask about the status of the
case. On March 8, 2019, Choices Network moved to dismiss Gerlach's claim. On
March 11, 2019, Gerlach moved to extend the deadline because she still had not reached
MMI. The ALJ denied the motion to dismiss and granted the motion to extend time
because Gerlach still had not achieved MMI.


       Choices Network appealed the ALJ's decision to extend the time for hearing.
Choices Network also impleaded the Kansas Workers Compensation Fund (the Fund),
arguing that if the Board dismissed Gerlach's claim then that dismissal would be
considered a final disposition at a full hearing for purposes of employer reimbursement.
Instead, the Board dismissed Choices Network's appeal from the extension of time order
as interlocutory.


       Gerlach moved to extend the time for a regular hearing two more times. Choices
Network renewed its objection to the previous extension and objected to the new
extensions. The ALJ granted Gerlach's requested extensions.


       The ALJ held a regular hearing in May 2020 and awarded compensation to
Gerlach in July 2020. Choices Network appealed the award, arguing that the ALJ erred
by extended the time for a hearing and by not dismissing Gerlach's claim. The Board
affirmed the ALJ, ruling that once Gerlach established good cause to extend the deadline
by filing her first extension then her claim remained viable until good cause no longer
existed.


                                            4
       Choices Network timely appeals.


                                        ANALYSIS

       Choices Network argues that a strict reading of K.S.A. 2016 Supp. 44-523(f)(1)
required the ALJ to dismiss Gerlach's action because her second request for extension
went beyond her first extension request. On appeal, the burden of proving the invalidity
of the agency action rests on the party asserting such invalidity. K.S.A. 77-621(a)(1);
Estate of Graber v. Dillon Companies, 309 Kan. 509, 513, 439 P.3d 291 (2019).


       The Kansas Judicial Review Act (KJRA), K.S.A. 77-601 et seq., governs this
court's review of cases arising under the Workers Compensation Act (the Act), K.S.A.
2020 Supp. 44-501 et seq. K.S.A. 2020 Supp. 44-556(a). The standard of review varies
depending on the issue raised. See K.S.A. 77-621 (defining and limiting scope of review
of administrative decisions under KJRA).


       When the appellant argues that the Board erroneously applied the law to
undisputed facts, appellate courts exercise de novo review. Mera-Hernandez v. U.S.D.
233, 305 Kan. 1182, 1185, 390 P.3d 875 (2017).


       "When exercising unlimited review on questions of statutory interpretation, an
appellate court owes no deference to interpretations given to the Act by the [Board]."
Estate of Graber, 309 Kan. 509, Syl. ¶ 2.


       Under K.S.A. 2020 Supp. 44-523(a) of the Workers Compensation Act, neither the
ALJ nor the Board is "bound by technical rules of procedure." "Technical rules of
procedure" refers to the Kansas Rules of Civil Procedure and particularly the Kansas
evidence rules. Roberts v. J.C. Penney Co., 263 Kan. 270, 277-78, 949 P.2d 613 (1997).




                                             5
       The Workers Compensation Act


       "'undertook to cover every phase of the right to compensation and of the procedure for
       obtaining it, which is substantial, complete and exclusive, and we must look to the
       procedure of the act for the methods of its administration. Rules and methods provided by
       the [C]ode of [C]ivil [P]rocedure not included in the act itself are not available in
       determining rights thereunder.'" Schmidtlien Electric, Inc. v. Greathouse, 278 Kan. 810,
       831, 104 P.3d 378 (2005) (quoting Jones v. Continental Can Co., 260 Kan. 547, 557, 920
       P.2d 939 [1996]).


But see Nguyen v. IBP, Inc., 266 Kan. 580, 589, 972 P.2d 747 (1999) (ruling that
although the Workers Compensation Act is complete in and of itself, procedures must be
adequate to provide constitutional due process).


       Choices Network begins its argument with a throat-clearing headnote: "Strict
Construction is the Only Appropriate Statutory Interpretation." Choices Network argues
that our Supreme Court's recent decisions have included directions to apply the literal
language of the Kansas Workers Compensation Act: "A statute should not be read to add
that which is not contained in the language of the statute or to read out what, as a matter
of ordinary language, is included in the statute." Casco v. Armour Swift-Eckrich, 283
Kan. 508, Syl. ¶ 6, 154 P.3d 494 (2007). Thus, "[t]he court will not speculate on
legislative intent and will not read the statute to add something not readily found in it."
Bergstrom v. Spears Manufacturing Co., 289 Kan. 605, 608, 214 P.3d 676 (2009).
Choices Network provides this "paradigm for review of the statute" as its basis for
dismissing Gerlach's claim under K.S.A. 2016 Supp. 44-523(f)(1).


       But the plain text of K.S.A. 2016 Supp. 44-523(f)(1) is limited to discussion of the
first extension of the deadline to complete litigation:




                                                     6
               "In any claim that has not proceeded to a regular hearing, a settlement hearing, or
       an agreed award under the workers compensation act within three years from the date of
       filing an application for hearing pursuant to K.S.A. 44-534, and amendments thereto, the
       employer shall be permitted to file with the division an application for dismissal based on
       lack of prosecution. The matter shall be set for hearing with notice to the claimant's
       attorney, if the claimant is represented, or to the claimant's last known address. The
       administrative law judge may grant an extension for good cause shown, which shall be
       conclusively presumed in the event that the claimant has not reached maximum medical
       improvement, provided such motion to extend is filed prior to the three year limitation
       provided for herein. If the claimant cannot establish good cause, the claim shall be
       dismissed with prejudice by the administrative law judge for lack of prosecution. Such
       dismissal shall be considered a final disposition at a full hearing on the claim for
       purposes of employer reimbursement from the fund pursuant to subsection (b) of K.S.A.
       44-534a, and amendments thereto."


       Choices Network notes that Gerlach met her obligation to establish good cause for
extension within three years from the date of filing an application for hearing under
K.S.A. 44-534. But Choices Network argues that the extension only shifted the date when
the ALJ would lose jurisdiction to a new date: "The agreed order in question, signed by
the Court, provided a specific date by which the claimant had to perform the required acts
of K.S.A. 44-523(f). Perform Action A by Date B, or Consequence C."


       Yet, Choices Network's argument begs the question. The fallacy of begging the
question is committed when a claim is dependent on another claim that is implicitly
assumed but has not been proved to be true. Pioneer Ridge Nursing Facility Operations
v. Emery, 41 Kan. App. 2d 414, 421, 203 P.3d 4 (2009). To, illustrate, Choices Network
argues that a consequence is inherent in K.S.A. 2016 Supp. 44-523(f)(1) under Glaze v.
J.K. Williams, 309 Kan. 562, 439 P.3d 920 (2019).


       Timmy Glaze applied for a hearing with the Division of Workers Compensation
but failed to move the claim to a regular hearing or settlement within three years. His


                                                     7
employer moved to dismiss. Our Supreme Court applied the relevant text from K.S.A.
2011 Supp. 44-523(f)(1): "'The administrative law judge may grant an extension for
good cause shown provided such motion to extend is filed prior to the three-year
limitation provided for herein.'" 309 Kan. at 566. The Glaze court held that the three-year
limit functions as a time bar to moving for an extension. Choices Network argues that,
under Glaze, a claimant's failure to timely move for extension takes away the ALJ's
jurisdiction to do anything except dismiss the claim. Choices Network provides no
citations in support of this argument other than the Glaze holding.


       So Choices Network has offered the Glaze decision as a premise to justify the
Consequence C (that K.S.A. 2016 Supp. 44-523[f][1] requires dismissal of Gerlach's
action because she failed to move for her second extension before her first extension
expired). But the Glaze facts are distinguishable from the facts in this case. An initial step
in determining if an argument is valid is to ask: Are the premises true? Because only a
valid argument with true premises can be relied on to have a true conclusion.


       We note that Choices Network's reading of Glaze is uncontroverted. Gerlach does
not dispute that the three-year limit bars extension motions. Instead, Gerlach argues that
Choices Network tries to extend the Glaze holding in a way not supported by the ALJ's
decision or by the statutory language of K.S.A. 2016 Supp. 44-523(f)(1). Indeed, Choices
Network here makes a claim unsupported by the record because K.S.A. 2016 Supp. 44-
523(f)(1) does not provide a "Consequence C" in its statutory purpose.


       In pointing out the problem with Choices Network baseline proposition, the ALJ
ruled as follows:


               "K.S.A. 44-523(f) does not address whether successive extensions of time may
       be granted or, if so, the procedure or requirements for obtaining successive extensions of
       time. Arguably, if injuries are so severe and complex that a claim is not ready to proceed



                                                   8
       to Regular Hearing in three years, it may not be ready in four or five years. Once a timely
       motion or application to extend time is filed, the court is vested with jurisdiction to
       determine whether just cause exists to extend time to get to Regular Hearing. Having
       acquired jurisdiction to extend the time to get to Regular Hearing by the filing of a timely
       Motion to Extend, the court's jurisdiction to further extend the time to get to Regular
       Hearing is only limited by the determination of good cause for an extension."


       The ALJ also pointed out that the original agreed order granting the first extension
did not provide that the case would be dismissed if that deadline was missed. And the
ALJ ruled that K.S.A. 2016 Supp. 44-523(f)(1) does not require dismissal if that deadline
is missed. Affirming the ALJ, the Board ruled:


               "K.S.A. 44-523(f) contains no language beyond the filing of a single motion to
       extend prior to the expiration of the three year limitation. The statute does condition the
       granting of such extension to circumstances constituting good cause, and good cause is
       presumed if Claimant is not at MMI. There is no language in the statute requiring the
       ALJ to dismiss the claim when there is a failure by Claimant to file subsequent motions
       to extend prior to the ALJ imposed deadline to proceed to hearing or settlement. The
       plain language rule does not allow adding requirements or language to the statute not
       already present. K.S.A. 44-523(f) only contains two conditions to keep a claim viable.
       First, Claimant must file a motion to extend prior to the expiration of the three year
       limitation. Second, good cause must exist for the claim to be extended. In this case,
       Claimant met both conditions. Plainly the statute does not contemplate more than 'a' or
       one motion to extend not multiple motions."


       Choices Network, however, disputes the Board's reasoning, arguing that the need
for an additional action to be taken is inherent to the act of requesting an extension. In
support of its argument, Choices Network, in its brief, relies on a legal definition. It
argues the following: "Reliance upon a legal dictionary would furnish the same
understood meaning: 'A period of additional time to take an action, make a decision,
accept an offer, or complete a task.' Black's Law 7th Ed." But even this definition does
not include the concept of a consequence for allowing this period to lapse. This definition

                                                     9
also does not evaluate which consequence would be appropriate. But Choices Network
contends that the appropriate consequence for missing the extended deadline is dismissal.
Choices Network asserts: "Missing the extended deadline must carry the same legal
consequence of missing the original deadline." Again, Choices Network's argument
presupposes what it endeavors to prove; namely, that K.S.A. 2016 Supp. 44-523(f)(1)
required Gerlach to have made her request for a second extension before her first
extension expired. Despite Choices Network's claim, K.S.A. 2016 Supp. 44-523(f)(1)
contains no such statutory requirement.


       Indeed, K.S.A. 2016 Supp. 44-523(f)(1) addresses the original deadline but is
silent on any extended deadlines. Nevertheless, Choices Network ask us to read into the
clear text of K.S.A. 2016 Supp. 44-523(f)(1) an unstated statutory requirement. We
cannot do this. When a statute is plain and unambiguous, an appellate court should not
speculate about the legislative intent behind that clear language, and it should refrain
from reading something into the statute that is not readily found in its words. Johnson v.
U.S. Food Service, 312 Kan. 597, 600-01, 478 P.3d 776 (2021).


       Choices Network, as the party challenging the agency action, bears the burden of
proving that the action was invalid. Estate of Graber, 309 Kan. at 513. The Board ruled
that Gerlach met the only two requirements to keep her claim viable: moving to extend
the deadline within the three-year limit and showing good cause for an extension. We
conclude that the Board's decision and the ALJ's award were properly made. Thus, we
affirm. Because we are affirming, we need not address Choices Network's argument for
reimbursement of compensation.


       Affirmed.




                                             10